COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





HIGHLANDS REGIONAL
REHABILITATION HOSPITAL,

                                    Appellant,

v.

ALICIA BAILON,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00294-CV

Appeal from
 448th District Court

of El Paso County, Texas

(TC # 2009-4686)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellant’s unopposed motion for voluntary dismissal of this
appeal.  See Tex.R.App.P. 42.1(a)(1).  According to the motion, the parties have resolved the
litigation in the underlying case.  The motion is granted, and this appeal is dismissed.  Costs of
appeal are assessed against Appellant.  See Tex.R.App.P. 42.1(d).

February 23, 2011                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.